Citation Nr: 1410829	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability, to include as secondary to a low back disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2011 the Veteran testified before the undersigned during a videoconference hearing; a transcript of the hearing is associated with the paper claims file.

The Board notes that in a May 2011 statement the Veteran appears to raise the issues of entitlement to service connection for headaches, dizziness, and unemployability.  These issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, and testified before the undersigned, that he injured his back playing high school football; this injury was exacerbated by carrying heavy backpacks in service and engaging in pugil stick training.  The Veteran also asserts that his claimed right leg and right hip conditions are secondary to the low back disability.

Service records show a normal clinical evaluation for the Veteran's spine in his March 1968 enlistment examination.  Service treatment records include an X-ray report in June 1968 which noted a fracture of interior articulating process of L3 on the left.  The Veteran reported an old injury from playing football and that he never sought medical treatment.  A report in October 1968 showed complaints of back pain and a notation that an X-ray showed an old fracture of the inferior articulans process of L3 on the left.  A handwritten, undated medical board report showed a diagnosis of spondylolysis third vertebrae, existed prior to enlistment.

In response to his claim, the Veteran was afforded a VA examination in April 2011 in which the examiner diagnosed spondylolysis of the lumbar spine.  The examiner stated that review of the records showed that the Veteran complained of lower back pain shortly after induction in the military but medical records were silent for any type of complaints, symptoms, evaluations, or treatment after discharge from service.  The examiner opined that it was less likely than not that the Veteran's current back condition was aggravated beyond the normal progression of the disease during his military service.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in rendering any opinion, the examiner must specifically consider the presumption of soundness. 

As in this case, when no defect is noted at the time a Veteran enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable (i.e., undebatable) evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2012).  A history of the pre-service existence of a condition recorded at the time of the entrance examination does not constitute a notation of such a condition, and a claimant's condition is not "noted" when the induction examination does not contain a medical diagnosis by the examiner.  See 38 C.F.R. § 3.304(b) (1).  Moreover, as a medical practitioner in service indicated that the Veteran has a congenital defect, inquiry into whether the Veteran has a defect or disease is required.  

Moreover, the Veteran has not been provided all required notice in response to a claim for service connection on a secondary basis; therefore, this should be accomplished on remand.

Finally, the Veteran referenced private treatment from Dr. Ryan during his hearing before the undersigned.  To date, no attempt has been made to obtain these private records.  To the extent that such records relate to treatment or evaluation for the disabilities on appeal, they may contain evidence pertinent to this appeal and an attempt should be made to obtain these records on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with notice of the evidence required to establish entitlement to service connection for right leg and right hip disabilities on a secondary basis, to include the respective duties of VA and the claimant in obtaining evidence. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to post-service treatment or examination of the Veteran for a low back disability, right leg disability, and right hip disability, to specifically include the aforementioned records of Dr. Ryan.

3.  Obtain VA treatment records pertaining to the Veteran that have not yet been associated with the claims folder.

4.  Thereafter, return the claims file to the April 2011 VA examiner.  If the April 2011 VA examiner is not available, the claims file must be available to another appropriate health care provider.  After a review of the claims file, the VA examiner or other health care provider MUST respond to the following questions and provide a full statement of the basis for the conclusion(s) reached:

a. Please explain whether spondylolysis is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

b. If it is a congenital or development defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  In this regard, the Veteran reports that his disability was aggravated by having to wear heavy backpacks in service and by pugil stick training.

c. If it is not a defect, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a back injury or disease pre-existed active service.

d. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing back injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  In this regard, the Veteran reports that his disability was aggravated by having to wear heavy backpacks in service and by pugil stick training.

e. If any responses requested above are negative, provide an opinion as to whether the current back disability at least as likely as not (a probability of 50 percent or greater) began in or is related to active service, to include as due to carrying heavy backpacks and engaging in pugil stick training.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


